ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner's amendment rejoining claims and canceling the restriction requirement
The 9/30/2020 restriction requirement is canceled and claims 8, 21 and 27-32 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

Reasons for allowance
12/10/2021 claims 1-2, 4-15 and 17-32 are allowed for the reasons of record and as summarized here.  (Claims 3 and 16 are canceled.)


Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Morikawa and Roche as cited in the now withdrawn rejection, as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of summing separable independent reactions obtained from melting curve data, calculating fitting parameters by unmixing the melting curve data into independent reactions and fitting parameters used to determine the CNV.  Additionally, Applicant's DD/MM/YYYY remarks at p. 9-10 supported the withdrawal of the rejection.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631